Filed 9/2/20 In re Watson CA2/5
          NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
       California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
       opinions not certified for publication or ordered published, except as specified by rule
       8.1115(b) . This opinion has not been certified for publication or ordered published for
       purposes of rule 8.1115.


       IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                 SECOND APPELLATE DISTRICT DIVISION FIVE




             In re LADRAE WATSON                                 B303328

                         on                                     (Los Angeles County
                                                                Super. Ct. No.
                         Habeas Corpus.                         MA068412)




             ORIGINAL PROCEEDINGS in habeas corpus. Superior
       Court of Los Angeles County, Shannon Knight, Judge. Petition
       granted.
             Richard B. Lennon, under appointment by the Court
       of Appeal, for Petitioner.
             Xavier Becerra, Attorney General, Phillip J. Lindsay,
       Senior Assistant Attorney General, Julie A. Malone, Supervising
       Deputy Attorney General, and Krista L. Pollard, Deputy Attorney
       General, for Respondent.
        Petitioner Ladrae Watson (petitioner) pled no contest in
2017 to charges of assault with a firearm (Pen. Code, § 245, subd.
(a)(2)), willful infliction of corporal injury after sustaining a prior
conviction (Pen. Code, § 273.5, subd. (f)(1)), and dissuading a
witness (Pen. Code, § 136.1, subd. (b)(1)). He also admitted, for
purposes of an alleged sentencing enhancement, that he used a
firearm in the commission of the assault. The trial court
sentenced him to eight years in prison, calculated as two years
for the assault conviction, four years for the firearm
enhancement, 16 months for the domestic violence conviction,
and eight months for the dissuading a witness conviction.
        Two years later, petitioner filed a petition in the superior
court contending he was entitled to early parole consideration
under the Public Safety and Rehabilitation Act of 2016
(Proposition 57). Proposition 57 added section 32, subdivision (a)
to Article I of California’s Constitution. That subdivision reads:
“Any person convicted of a nonviolent felony offense and
sentenced to state prison shall be eligible for parole
consideration after completing the full term of his or her primary
offense.” The trial court denied defendant’s request for relief,
finding he was not entitled to early parole consideration because
he “pled no contest to assault with a firearm and admitted a
special allegation of personal use of a firearm, making the
offense a violent felony.” Petitioner then filed a petition for
habeas corpus in this court seeking the same Proposition 57
relief he sought in the trial court.
        The parties agree two of petitioner’s 2017 convictions, the
dissuading a witness and willful infliction of corporal injury
offenses, are nonviolent offenses while the third, assault with a
firearm, is a violent felony. (Cal. Code Regs., tit. 15, § 3490, subd.
(c) [for purposes of Proposition 57, a “‘[v]iolent felony’ is a crime or
enhancement as defined in subdivision (c) of section
667.5 of the Penal Code”]; see also Pen. Code, § 667.5, subd. (c).)
There is also no dispute that our holding in In re Mohammad


                                   2
(2019) 42 Cal. App. 5th 719 (review granted Feb. 19, 2020, S259999
(Mohammad)), if applied to the facts in this proceeding, supports
granting petitioner’s request for early parole consideration. (Id. at
725 [“[Proposition 57] grants eligibility for early parole
consideration to ‘[a]ny person convicted of a nonviolent felony
offense . . . after completing the full term of his or her primary
offense,’ and the use of the singular ‘a’ in a sentence that expressly
contemplates criminals would be sent to prison for more than one
offense means any nonviolent felony offense component of a
sentence will suffice. Mohammad was convicted of a nonviolent
offense, among others, and he has completed the full term of his
primary offense. That means he is now entitled to early parole
consideration notwithstanding CDCR’s regulatory exclusion to the
contrary—which we shall invalidate”].) The Attorney General
simply asks us to refuse to follow our decision in Mohammad. We
remain convinced Mohammad is correctly decided and we adhere
to its holding here. Petitioner is entitled to early parole
consideration for the reasons articulated in Mohammad.




                                    3
      Our disposition of this proceeding is as follows. The
petition for writ of habeas corpus is granted. Petitioner shall be
evaluated for early parole consideration within 60 days of the
issuance of our remittitur.

    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                              BAKER, J.

We concur:



      RUBIN, P. J.



      KIM, J.




                                  4